Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00908-CR

                                         Jakroi Allen BANKS,
                                               Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR0571
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 19, 2018

DISMISSED

           Appellant, Jakroi Allen Banks, entered into a plea bargain with the State, and pled guilty

to aggravated kidnapping. The trial court subsequently imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Banks timely filed a notice of appeal. The clerk’s

record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain

agreement, has been filed. See TEX. R. APP. P. 25.2(d).
                                                                                       04-18-00908-CR


       This court must dismiss an appeal “if a certification that shows the defendant has the right

of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). This court gave appellant

notice that the appeal would be dismissed unless an amended trial court certification showing

appellant has the right to appeal were made part of the appellate record within thirty days or Banks

otherwise established the trial court’s certification is defective. See TEX. R. APP. P. 25.2(d); 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-

03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication).

Appellant’s appointed counsel has filed a written response, stating that the trial court denied

counsel’s motion to amend the certification and, after reviewing the record, counsel found no right

of appeal. After reviewing the record and counsel’s notice, we agree appellant does not have a

right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss this appeal. See TEX. R. APP. P. 25.2(d).

                                                  PER CURIAM

DO NOT PUBLISH




                                                 -2-